DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keigler et al. (US 2012/0308346 A1)
As to claim 1, Keigler et al. teaches providing a plurality of substrates within a substrate holder in a loading chamber of a deposition reactor 312.  Though Keigler et al. gives the parts of its apparatus in Fig. 7, para 0163, different names than that of the claim, it would be obvious from Fig. 7 that the substrate holder 312 may be considered part of a loading chamber, as the substrates are loaded into the substrate holder and placed in 312 at some point.
 The substrates form a vertical stack of horizontally oriented substrates within said substrate holder as shown in Figure 7; where a feedthrough (pod door openers in para 0163) through a loading chamber wall for an actuator to enter the loading chamber is provided as shown from the substrate holders 312.  The substrate is holder is accessed from a side through the pod door openers by actuator (robot arm) 314 and turns the substrate holder to arrive in the configuration shown in 320, 322.
As to claim 5, there are a plurality of substrates in Fig. &.

As to claims 7-8, the robot arm rotates and has a pin as broadly claimed as shown in reference number 314 in Fig. 7.
As to claim 9, the substrate holder is locked at the 90 degree interval as shown in Fig. 7.

Claims 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Keigler et al. view of Lindfors et al. (US 2010/0028122 A1)
Keigler does not teach an ALD process in their chambers.  Lindfors et al. teaches an ALD process (abstract) that has a vacuum with a lowering robot for vertically oriented substrates that includes passing through an upper gate in order to isolate the deposition chamber as shown in Figures 1-5. Therefore, it would have been obvious to one of ordinary skill in the art to modify the above references to include an ALD process and a lowering robot for vertically oriented substrates that includes passing through an upper gate in order to isolate the deposition chamber as Lindfors et al. teaches the art recognized suitability and utility of such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715